Citation Nr: 0033033	
Decision Date: 12/19/00    Archive Date: 12/28/00

DOCKET NO.  99-16 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.   Entitlement to service connection for neurogenic bladder 
due to prostatic hypertrophy.

2. Entitlement to service connection for chronic obstructive 
pulmonary disease and muscle deterioration claimed to be the 
result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

The appellant served on active duty between 1966 and 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a 1998 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Following a written request, the appellant was scheduled for 
a personal hearing before the Board in Washington, DC.  
However, in a subsequent timely statement submitted by the 
appellant, he has informed the Board that due to family-
related difficulties including the death of a family member, 
it would be impossible for him to appear for the hearing that 
has been scheduled for him in Washington, DC in January 2001.  
He has indicated, however, that it would be feasible for him 
to appear at a hearing, if it could be rescheduled to be held 
either in Florida or Maine, in person, or by way of 
videoconferencing during certain specific periods of the 
year.  

In an attempt to accommodate the appellant's needs and in 
order to comply with due process requirements, further 
appellate consideration is deferred and the case is REMANDED 
to the RO for the following:

The RO should contact the appellant to 
obtain clarification, if necessary, and 
then make the required arrangements to 
schedule him for a hearing to be 
conducted by the next Veterans Law Judge 
traveling to the Florida or Maine RO 
during the periods specified by the 
appellant, or by the use of 
videoconferencing, as it maybe 
appropriate.  Once the specific location 
and type of hearing is clarified, the RO 
should notify the appellant of the date, 
time and place of such a hearing by 
letter mailed to his current address of 
record.


The purpose of this REMAND is to comply with due process 
requirements.  No action is required of the appellant until 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



